Title: From Benjamin Franklin to James Bowdoin, 15 December 1762
From: Franklin, Benjamin
To: Bowdoin, James


Dear Sir,
Philada. Dec. 15. 1762
I have read with great Pleasure the College Poems you were so kind as to send me: I think, and I hope it is not merely my American Vanity that makes me think, some of them exceed in Beauty and Elegance those produced by the Mother Universities of Oxford and Cambridge, on the same Occasion. In return, please to accept some Poetical Blossoms of our young Seminary.
I rejoice at this Renewal of our Correspondence. If any thing new in the Philosophical Way has occur’d among you in my long Absence, be so good as to communicate it to Dear Sir, Your most obedient humble Servant
B Franklin
J. Bowdoin Esqr.
 Endorsed: Doct. Benja. Franklin’s Letter Decr. 15. 1762 [In another hand:] acknowledgd the Rect. of the College Poems. wth. his compliments,
[At the foot of the inside page:] Boston. 19 Octr. 1860. Presented to H.R.H. The Prince of Wales with the best respects of Robt. C. Winthrop.
